DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-11, 13-14, and 16-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, closest prior art of record is US Patent 5,630,800 A to Blank et al. In particular, Blank discloses a syringe assembly having a barrel, a first stopper, a second stopper, a first plunger rod, a second plunger rod. However, Blank fails to teach, disclose or render obvious "two way valve that is moveable between a sealing configuration and an open configuration to selectively put the first volume in fluid communication with the second volume, the two way valve being moveable from the sealing configuration to the open configuration by an increase in fluid pressure in either of the first and second volumes, and back to the sealing configuration by pressures in the first and second volumes equalizing, wherein the first stopper includes a resilient seal that deforms under a predetermined fluid pressure and further includes a permanent seal about an entire outer circumference of the first stopper that is axially spaced from the resilient seal, and a by- pass channel providing a fluidic passageway from between the resilient seal and the permanent seal around the permanent seal" in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783    

/BRANDY S LEE/Primary Examiner, Art Unit 3783